In an action to recover damages for defamation, the defen*493dants appeal from (1) an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated December 23, 2003, which denied their motion pursuant to CPLR 3211 to dismiss the complaint and (2) an order of the same court also dated December 23, 2003, which denied their motion for summary judgment on the counterclaim.
Ordered that the orders are affirmed, with one bill of costs.
The Supreme Court properly denied those branches of the defendants’ motion which were pursuant to CPLR 3211 (a) (7) to dismiss the complaint for failure to state a cause of action. On a motion to dismiss pursuant to CPLR 3211 (a) (7), the court must determine, accepting as true the factual averments of the complaint and according the plaintiff the benefit of all favorable inferences, whether the plaintiff can succeed upon any reasonable view of the facts as stated (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]; Dye v Catholic Med. Ctr. of Brooklyn & Queens, 273 AD2d 193 [2000]). Construing liberally the allegations of the complaint and the plaintiffs evidence submitted in opposition to the motion, and affording the complaint allegations every favorable inference, the plaintiff has alleged sufficient material facts to give rise to cognizable causes of action to recover damages for defamation.
The defendants’ remaining contentions are without merit. Florio, J.P., Krausman, Fisher and Lifson, JJ., concur.